MEMORANDUM OF DECISION.
On appeal from a divorce judgment entered by the Superior Court, Hancock County, Betty Jane Braley challenges an evidentiary ruling and the court’s alimony award and division of marital property. Franklin Braley has cross-appealed seeking appellate review of other aspects of the marital property division as well as the award of attorney’s fees. After careful review of the record, we hold the court committed no error of law and properly exercised its discretion. See Skelton v. Skelton, 490 A.2d 1204, 1207 (Me.1985) (alimony); Hebert v. Hebert, 475 A.2d 422, 425 (Me.1984) (marital property); Most v. Most, 477 A.2d 250, 263 (Me.1984) (attorney’s fees).
The entry is:
Judgment affirmed.
All concurring.